Title: To James Madison from William Lee, 10 June 1803
From: Lee, William
To: Madison, James


					
						Sir,
						Bordeaux June 10th 1803
					
					I have the honor to enclose you a letter which I yesterday recd. from Mr. Monroe and have at the 

same time to acknowledge the rect. of your instructions under date of the 9th April. The regulations therein 

contained will prove beneficial to the United States by effectually putting a stop to the improper discharge of 

Seamen in foreign ports.  Though I have been in possession of those regulations but a few days, I have 

nevertheless been obliged in several instances to enforce the Captains to a compliance therewith much 

against their inclination and I must confess I felt a gratification in so doing for in the numerous causes of 

complaint and dispute which I have every week to decide  the Captains are almost invariably in fault 

and ever since my residence here I have felt the want of such regulations as I am now in possession of, to 

assist me in alleviating the suffering of a useful class of citizens and I beg Sir you will have the goodness to 

assure the President of the United States that no attention or exertion on my part shall be wanting to carry 

into effect these salutary Laws.
					Having good reason to suppose that many of our Seamen were about to enter on board the 

privateers now fitting out at this port I yesterday waited on the Commissary of Marine and requested he 

would aid me in putting a stop to such proceedings which if countenanced must prove highly detrimental to the 

interests of the UStates in answer to which he assured me that he would not permit a single American Seaman 

to ship on board any french Vessel whatever without a special permission from me which I shall in no case 

grant.
					I have never had occasion until the recommencement of hostilities to have recourse to that part of 

your instructions under date of August 1st 1800 which points out the mode of granting certificates for the 

protection of such Vessels as may be purchased by our Citizens abroad.  I now enclose a form which I have had 

struck off and which I hope will meet with your approbation.  In granting these certificates great caution is 

necessary and I am certain that notwithstanding the last clause wherein the return of the Vessel is limited to 

some one port of the United States that much improper use will be made of them for where there is one real 

and bona fide transaction of a nature to demand this document, there are at least ten covered ones which it is 

impossible for an officer to detect for although one should feel convinced in his own mind that the 

transaction is fictitious still without positive proof of its being so he would hardly be justified by his government 

in withholding his sanction much less by the Individual.
					I have already incurred the displeasure of several americans who are settled here by refusing to grant 

them papers for their Vessels which though american built have been sailing for near two years past under 

French Colours.  I was guided in my decision in this respect by the Second Section of the act concerning the Registering of 

Vessels passed the second session of the second Congress which fully justifies my conduct in this particular 

and which I hope you will approve.
					The duties of my office are now becoming arduous but the Government may rest assured of my best 

endeavours for the public service.  I do not expect to escape without censure from some of my fellow 

Citizens and I have only to request of you Sir that if any complaints should be lodged against me in your 

office, that you will not condemn me without a hearing.  During the War I am determined not to own directly or 

indirectly in whole or in part any ship or Cargo that if the accusation of covering property should be made I may 

prove it to be false.
					I have been prevented from being regular in my correspondence by a pleurisy fever which has 

reduced me very low.  Being now so far on the recovery as to be able to attend to my official duties I shall on the 

30th of the month make up all my Accts and forward them by the first Vessel.
					The bearer Mr. DeRieux will hand you a file of the Moniteur.  With great respect I have the honor to 

remain your humble Servt.
					
						William Lee
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
